Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-14 are all the claims.
2.	Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2020.
3.	Claims 1-6 and 13-14 are all the claims under examination.
4.	This Office Action is final.

Withdrawal of Objections
Specification
5.	“b)” The objection to the improper use of the term, e.g., “BIACORE 3000 biosensor system”, which is a trade name or a mark used in commerce, is withdrawn in view of the replacement specification filed 1/22/2021.
c) The text in the legend for Figure 6 stating there are 654 sequences in the Sequence Listing is withdrawn in view of the replacement specification filed 1/22/2021.




Withdrawal of Rejections
Claim Rejections - 35 USC § 103
6.	The rejections of Claims 1-6 and 13-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis et al. (WO 2006015371; priority to 8/5/2004) is withdrawn in view of the detailed experimental evidence provided in the 1.132 Declaration of Dr. Tahna filed on 1/22/2021 showing novelty of the instant claimed frameworks and improved solubility and resistance to aggregation with comparative testing data shown.

Objections Withdrawal in Part/ Maintained in Part
Specification/Abstract of Disclosure
7.	“a)” The objection to the abstract of the disclosure because it recites purported merits by the phraseology “desirable biophysical properties” is withdrawn in view of Applicants amendment to delete the term “desirable”.  
The objection to the specification because the meaning of VHS and VLS is not commonly known is maintained.
Applicants allege the terms are commonly known and that the phrases inserted into the abstract “heavy and light chain variable domains” are abbreviations for which VHs and VLS.
Response to Arguments
This is entirely incorrect at least based on the title of the invention which states: “Method for Isolation of Soluble Peptides.” If the ordinary artisan were to attach the same meaning to VHs and VLS as averred by Applicants, it would not be apparent that 
The objection is maintained.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	The rejection of Claims 1, 3-6 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
-) The rejection of Claims 1, 3-6 and 13-14 for the recitation “antigen-binding VL” which is defined by only the FR1-FR4 and the activity to be achieved, i.e., antigen binding is maintained. 
Applicants allege in describing a dictionary definition for a convention antibody light chain that the instant claimed structure falls squarely within that definition.
Response to Arguments
	The instant claimed VL domains are not naturally occurring variable domains but based on the record evidence and the attached Declaration by Dr. Tanha, highly engineered in their structure. To the extent that the only features recited are for a universal framework which is alleged to provide solubility and resistance to aggregation for a genus of soluble VL, the evidence on the record point to those VL domains having a full set of CDR 1-3. Here in the instant generic Claim 1 (and dependent claims thereof), there is simply no indication that the claimed VL comprises any one to all three of CDR1-3 inherent to the structure for a conventional VL much less inherent to the sequence of SEQ ID NO: 48. Looking to Claims 2 and 13, this is the only mention of the presence of the CDR1-3 for an antigen-binding VL.
	The rejection is maintained.

Conclusion
9.	Claims 2 and 13 are in condition for allowance allowed.
10.	The following application is considered relevant and pertinent to the claimed invention: USAN 13/398,967, which has a later priorty date (1/28/2011) than the instant application (3/25/2005), discloses a VL domain having a sequence with 100% identity to that of the sequence of SEQ ID NO: 48 and the corresponding FR1-FR4 aminon acid residues, but which is not effective prior art.

    PNG
    media_image1.png
    853
    926
    media_image1.png
    Greyscale


11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643